DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160003946) in view of Xiang (CN102253391).
Referring to claim 1, 16, and 20, Steinberg shows a LiDAR system and corresponding method, comprising:
a central LIDAR device configured to detect an object at or beyond a first predetermined distance from the LiDAR system (see figure 1 note the FOV of the LRU as shown in Ref 4 also see the LRU shown in figure 5 and 6 Ref 46 and 48);
an even number of multiple auxiliary LiDAR devices configured to detect an object at or within a second predetermined distance from the LiDAR system (see figure 1 note Ref 6 and 12 note these are the FOV of the surrounding SRUs as shown in figure 5 Ref 52 and 54); and
a processor (see the LIDAR system controller as shown in figure 4 and 5 Ref 72) the configured to:
synchronize the central LiDAR device and at least one of the auxiliary LIDAR devices for acquiring data frames (see paragraph 46 and 47 note the control of the LRU and SRU to schedule shots in a predetermined sequence, also see paragraph 29 indicating the ladar system controller synthesizes the available data form each of the independent ladar sensors into a composite 3D map of the full 360° area).
combine a first data frame acquired by the central LiDAR device with at least one of a plurality of second data frames acquired by the auxiliary LiDAR devices, generating a first combined data frame (see paragraphs 29 and 36 note the scene processor combines the 3D frames from each of the ladar sensors into a composite 3D map of the entire space); and
identify a first target object from the first combined data frame (see paragraph 36 note the scene processor identifies objects that may be within the path).
However, Gilliland fails to specifically show wherein the processor is configured to synchronize the central LIDAR device and the at least one of the auxiliary LIDAR devices by configuring the central LIDAR device and the at least one of the auxiliary LiDAR devices to start to scan at a same time or to match each other’s scanning pattern.
Xiang shows a similar LIDAR device that includes a processor (see the computer as shown in figure 1 and paragraph 62) configured to:
synchronize the central LiDAR device and at least one of the auxiliary LIDAR devices for acquiring data frames, wherein the processor is configured to synchronize the central LIDAR device and the at least one of the auxiliary LIDAR devices by configuring the central LIDAR device and the at least one of the auxiliary LiDAR devices to start to scan at a same time or to match each other’s scanning pattern (see paragraph 69-70 note the external synchronous trigger that automatically initiates each of the radar).  It would have been obvious to include the synchronous trigger because this allows overlapping fields of view to be time synchronized and objects within separate fields of view to be tracked as they move.  
Referring to claims 2 and 17, Gilliland shows a sensor providing a location of the LiDAR system (see the GPS as well as the inertial/vertical reference as shown in figure 6 Ref 79 and 84),
wherein the processor is further configured to:
generate a first map based on the first combined frame (see paragraph 37 note In a preferred embodiment, the six ladar sensors comprised of 2 long range sensors 46, 48 and 4 short range sensors 52-58 provide a full 360° field of view, and a 3D map may be synthesized by scene processor 68 for the entire space surrounding and in front of vehicle), and
locate, by using the location provided from the sensor, the LIDAR system within the first generated map (see paragraph 37 Bidirectional electrical connections 78 also serve to transfer 3D data maps, status, and control signals between ladar system controller 72 and the vehicle electrical systems and central processing unit (CPU) 80).
Referring to claims 3 and 18, the combination of Gilliland and Xiang shows the processor is further configured to combine the first data frame with the at least one of the plurality of second data frames (see the combined 3D point cloud as shown by Gilliland in paragraph 29 and 36) by:


performing point cloud fusion of the first data frame and the at least one of the plurality of second data frames (see paragraph 29 and 36 of Gilliland).  However Gilliland is silent as to how the point clouds are fused and does not specifically show calibrating a relative position between the central LiDAR device and the auxiliary LiDAR device that acquires the at least one of the plurality of second data frames
Xiang shows a similar device that includes combining a first frame and a second frame by calibrating a relative position between the central LiDAR device and the auxiliary LiDAR device that acquires the at least one of the plurality of second data frames (see paragraph 68-69) and 
performing point cloud fusion of the first data frame and the at least one of the plurality of second data frames (see paragraph 68-69).  It would have been obvious to include the calibration as shown by Xiang because this allows for the local coordinate system to be related to a global coordinate system that can then be referenced to other location sensors as taught by Gilliland.  
Referring to claims 4 and 19, Gilliland shows the auxiliary LiDAR devices comprise at least one left-mounted auxiliary LiDAR device mounted on the left side of the central LIDAR device and at least one right-mounted auxiliary LiDAR device mounted on the right side of the central LiDAR device, wherein the plurality of second data frames comprises one second data frame acquired by the left-mounted auxiliary LIDAR device and another second data frame acquired by the right-mounted auxiliary LiDAR device, and wherein the processor is further configured to combine the one second data frame with the another second data frame to generate a second combined data frame (see figure 1 note FOV of SRU’s 8 and 10 that must be combined to generate the FOV pertaining to the rear of the vehicle in the 360° FOV as discussed in paragraph 29 and 36).
Referring to claim 5, Gilliland shows is further configured to identify the first target object from the first combined data frame and the second combined data frame (note each LRU and SRU includes an object tracking processor shown in figure 8 Ref 134 also note this data is shared with the centralized ladar processor as shown in paragraph 44).
Referring to claim 6, Gilliland shows the auxiliary LiDAR devices comprise at least two left-mounted auxiliary LIDAR devices mounted on the left side of the central LIDAR device and at least two nght-mounted auxiliary LIDAR devices mounted on the right side of the central LiDAR device, wherein the plurality of second data frames comprises two or more second data frames acquired by the left-mounted auxiliary LIDAR devices and another two or more second data frames acquired by the right-mounted auxiliary L1DAR devices, and wherein the processor is further configured to combine the two or more second data frames acquired by the left-mounted auxiliary LiDAR devices with one another to form one third combined data frame, and the processor is additionally configured to combine the two or more second data frames acquired by the right-mounted auxiliary LiDAR devices with one another to form another third combined data frame (see figure 1 note the left side SRU’s Ref 6 and 8, also see the right side SRU’s Ref 10 and 12).
Referring to claim 7, Gilliland shows the processor is further configured to identify the first target object from the first combined data frame, the one third combined data frame, and the another combined data frame(note each LRU and SRU includes an object tracking processor shown in figure 8 Ref 134 also note this data is shared with the centralized ladar processor as shown in paragraph 44).

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645